   Case 19-15598-amc            Doc 37     Filed 03/10/20 Entered 03/10/20 15:08:10                  Desc Main
                                           Document Page 1 of 2
                            IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                                     19-15598 AMC
 Joseph Kirk Douglas
                                    Debtor                  Chapter 13 Proceeding
 AJAX MORTGAGE LOAN TRUST 2019-E,
 MORTGAGE-BACKED SECURITIES, SERIES
 2019-E, BY U.S. BANK NATIONAL
 ASSOCIATION, AS INDENTURE TRUSTEE
                                   Movant
 v.
 Joseph Kirk Douglas
 and
 William C. Miller, Esquire
                               Respondents

                                                      ORDER

        AND NOW, this 10th day of March                , 2020, it is hereby ORDERED that the automatic stay of 11
U.S.C. §362(a) is hereby modified to permit, AJAX MORTGAGE LOAN TRUST 2019-E, MORTGAGE-BACKED
SECURITIES, SERIES 2019-E, BY U.S. BANK NATIONAL ASSOCIATION, AS INDENTURE TRUSTEE and/or
its successors and assigns to exercise its rights under its loan documents with regard to the property located at 1400
Adams Avenue, Philadelphia, PA 19124 and obtain all other Relief available under the Non-Bankruptcy law.
        Upon the order being granted and entered, Movant shall have the continuing authority to contact the Debtor
directly to determine intent regarding the property and/or to verify vacancy of the home.
        It is further ORDERED, that relief granted by this order shall survive the conversion of this bankruptcy case
to a case under any other Chapter of the Bankruptcy Code.
        It is further ORDERED, that Movant is no longer required to send and/or file the Notice required by Federal
Rule of Bankruptcy Procedure 3002.1.
        It is further ORDERED, that Bankruptcy Rule 4001(a)(3) is not applicable and Movant is allowed to
immediately proceed with foreclosure and all other relief available under the Non-Bankruptcy law.


                                                  BY THE COURT:



                                                  United States Bankruptcy Judge
                                                  Ashely M. Chan
   Case 19-15598-amc         Doc 37   Filed 03/10/20 Entered 03/10/20 15:08:10   Desc Main
                                      Document Page 2 of 2
Interested Parties:
Sarah K. McCaffery
Attorney for Movant
19-0913

Brad J. Sadek, Esquire
Attorney for Debtor

Joseph Kirk Douglas
Debtor

William C. Miller, Esquire
Trustee
